Fourth Court of Appeals
                                          San Antonio, Texas
                                                 January 8, 2020

                                             No. 04-19-00838-CV

                                      IN RE Joe Anthony ESPINOZA

                                       Original Mandamus Proceeding 1

                                                     ORDER

         On December 2, 2019, relator filed a petition for writ of mandamus complaining of the trial
court’s refusal to rule on his “Motion to Dismiss for Lack of Jurisdiction.” Real party in interest
filed a response to the petition in which she stated “no objection to . . . [relator] asking for a Trial
Court ruling on the issue of standing.” After reviewing the petition, we conclude relator is entitled
to the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R APP. P. 52.8(c).

        The Honorable Susan Harris is ORDERED to rule on relator’s “Motion to Dismiss for Lack
of Jurisdiction” within fourteen days from the date of this order. The writ will issue only if we are
notified that Judge Harris has failed to act as directed within fourteen days from the date of this
order.

         It is so ORDERED on January 8, 2020.


                                                                        _____________________________
                                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 1915-C, styled In the Interest of J.A.E., Jr., a Child, pending in the County
Court at Law, Kerr County, Texas, the Honorable Susan Harris presiding.